Citation Nr: 0739290	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a headache disorder 
as a residual of head injury (skull fracture).  

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to an increased (compensable) rating for 
residuals of healed fractures to the skull and zygomatic 
bones.

5.  Entitlement to an increased (compensable) rating for a 
scar in the supra orbital region on the left side.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959 and from February 1959 to March 1976 with 
subsequent service in the Army Reserves.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued in October 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

The veteran testified at an RO hearing in January 2003; a 
copy of the hearing transcript is associated with the record.

This appeal was initially before the Board in February 2004, 
at which time the Board determined that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a 
deviated septum.  The Board also granted a 30 percent rating 
for sinusitis with headaches in this decision.  The Board 
remanded the remaining enumerated issues for development, 
including the issue of entitlement to service connection for 
a headache disorder as residual of skull fracture, which it 
remanded to allow the RO the opportunity to issue a statement 
of the case (SOC).  The RO issued a Statement of the Case in 
June 2007 and the veteran perfected his appeal of the 
headache issue within 60 days of its issuance; therefore this 
issue is now before the Board.  


The veteran appealed the issues of entitlement to service 
connection for a deviated septum and a rating in excess of 30 
percent disabling for sinusitis to the United States Court of 
Appeals for Veterans Claims (Court).  In a decision rendered 
December 5, 2006, the Court upheld the 30 percent rating for 
sinusitis, thereby removing that issue from appellate status, 
but reversed the Board's denial of the service connection for 
deviated septum on a new and material basis and remanded it 
to the Board for further development.  

The requested development has been completed and the case is 
returned to the Board for further consideration.

The issue of entitlement to service connection for deviated 
septum is addressed in the REMAND portion of the decision 
below and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran 
has a headache disorder stemming from a skull fracture in 
service.

2.  There is no competent medical evidence that relates a 
bilateral knee disorder to active service or shows that 
arthritis of the knees was manifested within one year of his 
discharge from service.

3.  The veteran's left orbital scar does not have any 
disfiguring qualities, but the veteran does have complaints 
of pain and tenderness on palpation.  

4.  The competent medical evidence of record indicates that 
the veteran does not have skull loss.


CONCLUSIONS OF LAW

1.  A headache disorder as residual of skull fracture was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2007).  

2.  A disorder of the bilateral knees was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for a 10 percent rating, but no more, for a 
scar in the supra orbital region on the left side have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.118 Diagnostic 
Code 7804 (2002), Diagnostic Code 7804 (2007).

4.  The criteria for a compensable evaluation for the 
veteran's service-connected residuals of a skull fracture, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a Diagnostic Code 5296 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in December 2001 and the RO adjudicated these claims 
in September 2002 and May 2003 (for the headache claim).  The 
veteran received a VA letter generally addressing service 
connection claims in March 2002.  He received a letter in 
March 2003 specifically addressing his service-connection 
claim for headaches.  In March 2004 he received a letter 
addressing his increased rating claims for the first time and 
also addressed his service connection claim for a knee 
disorder.   These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection and increased ratings, which included 
notice of the requirements to prevail on these types of 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claim.  The duty to assist letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA records were obtained and 
associated with the claims folder.  The veteran was apprised 
of his right to submit private medical evidence but did not 
do so.  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence 
of record includes the most recent VA examinations of October 
2006 which included examination of the veteran and review of 
the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in a June 2007 supplemental statement of 
the case.  

II.  Factual Background for Service Connection and Increased 
Rating Claims

Service medical records are as follows.  The report of a 
January 1956 enlistment examination of his head, face and 
neck were normal and the accompanying report of medical 
history revealed him to deny having a trick/locked knee, 
bone, joint or other deformity, arthritis, frequent or severe 
headaches.  In March 1958 he was injured in a forklift 
accident wherein he was draining hydraulic fluid from the 
forklift and the forklift fell striking him over the right 
occipital area, driving the left side of his face into the 
concrete.  He was hospitalized between March 7, 1958 and 
April 5, 1958.  The impression on admission was fracture of 
the left malar-zygomatic bone.  X-rays confirmed the opinion 
of grossly depressed left malar fracture.  During his 
hospital stay he underwent surgical repair of the fracture, 
with elevation and reduction.  He also had some stiffness in 
his neck and back and a spinal tap revealed blood in the 
spinal fluid, confirming bleeding from a cortical contusion 
at the time of accident or possibly from a component of a 
basilar skull fracture.  Repeat X-rays showed malar zygomatic 
fracture to remain in good position.  They also appeared to 
show a left basilar fracture just anterior to the foramen 
spinosum and also apparent was a right occipital linear 
fracture.  Subsequent lab findings revealed that the 
subarachoid hemorrhage was clearing.  The diagnosis was 
contusion, cerebral, mild, fracture simple, n.e.c. left 
malar-zygomatic bone with division of left infra-orbital 
nerve without artery involvement, fracture simple n.e.c. 
right occipital bone without a nerve or artery involvement, 
fracture simple n.e.c. left basilar portion of the skull 
without nerve or artery involvement and wound lacerated left 
frontal area without nerve or artery involvement.  

The notes taken during the course of the hospital stay 
revealed repeated instances of headaches between March and 
April 1958.  He also complained of stiffness in his legs in 
March 1958, however none of the hospital treatment notes made 
reference to any knee complaints.  The X-ray reports from 
March 1958 revealed an occipital fracture on the right 
lateral to foramen mangum and another March 1958 X-ray showed 
a facial fracture extending across the left maxilla and 
involving the floor of the left antrum and zygomatic arch 
with additional views of the skull showing no evidence of 
cranial fracture.  The December 1958 separation examination 
revealed normal findings of the head, face and neck and lower 
extremities except for a 3 inch surgical scar of the left 
supra orbital for fracture of the left zygoma.  The 
accompanying medical history revealed him to check "yes" 
for to frequent or severe headaches, but no to any other 
complaints referable to his head injury and no to a 
trick/locked knee, bone, joint or other deformity, or 
arthritis.  

The report of a February 1959 reenlistment examination of his 
head, face and neck were normal and the accompanying report 
of medical history revealed him to deny having a trick/locked 
knee, bone, joint or other deformity, arthritis, frequent or 
severe headaches.  In December 1962 he was referred to 
neurology for a sudden onset of left facial weakness with a 
history given of the fracture of the left malar zygomatic 
bone with division of left infra-orbital nerve and concussion 
thought to be mild.  Following examination he was diagnosed 
with Bell's Palsy left side, etiology unknown most likely 
related to a recent upper respiratory infection but possibly 
a tardy palsy secondary to the trauma in 1958.  The Bell's 
Palsy later resolved as noted in the summary of defects from 
a January 1965 reenlistment examination which revealed normal 
head and lower extremities.  His report of medical history 
revealed him to deny all headaches, knee trouble, arthritis, 
bone, joint or other deformity.  Again there were no findings 
of head, face or neck or lower extremity abnormalities shown 
on the September 1970 reenlistment examination or complaints 
of knee or joint problems, recurrent headaches shown in the 
accompanying report of medical history.  The remainder of the 
service medical records through 1975 address problems with a 
deviated septum and do not reflect problems with the knees or 
recurrent headaches.

The report of a May 1976 VA examination noted the veteran to 
have just retired from service.  His present complaints were 
limited to coughing and spot on his lung.  Examination of his 
head, face and neck was normocephalic.  He gave a history of 
having a fracture of his basilar skull.  His facial muscles 
showed good tone, no paralysis, however there was some 
depression of the left zygomatic bone.  It was well healed, 
asymptomatic.  He had a laceration, supraorbital region, 
left, well-healed, not adherent to underlying tissue and not 
tender.  His eyes were noted to have normal extraocular 
movements and pupils were round and equal and reactive to 
light and accommodation.  There were no complaints or 
findings related to his knees.  The diagnoses were fracture 
xygomatic bone left, history of fracture basilar portion of 
the skull well healed and laceration supraorbital well 
healed.  

The report of an April 2002 VA general medical examination 
included pertinent examination of his healed fractures of the 
skull and zygomatic bone, scar of the supraorbital region, 
chronic headache, and knees.  The examination included the 
history of his accident in 1958 with the skull fracture and 
left zygomatic bone.  He reportedly had blood in his spinal 
fluid and could not move below his waist following this 
injury.  He denied any brain surgery.  Residuals of the skull 
fracture included complaints related to a sinus condition 
currently not before the Board.  He was noted to have healed 
fractures of the skull and zygomatic bones, scar suprorbital 
region, left.  He reported having had a fracture of the skull 
which was healed and also a fracture of the left zygomatic 
bone which has healed, but along with residuals of chronic 
sinus infections currently not before the Board, he also had 
a scar in the left supraorbital region which was nontender 
and did not bother him.

Regarding his chronic headaches, he reported having these for 
a long period of time since he had the head injury.  He did 
not know if they were secondary to his head and facial 
injuries he had or to the chronic sinus problems with 
infections.  He noted the headaches started from the back of 
the neck and go behind the eyes and he notices a throbbing 
sensation in the eyes.  He also noted some nausea but no 
history of vomiting.  He usually took an aspirin or Advil, 
but when the headaches are very severe he takes Esgic every 6 
hours.  He reported during this year he had only 1 severe 
headache.  He reported his headaches usually last from 2-3 
hours to half a day.  

Regarding his painful knees and legs he reported this has 
been present for a long time and recently worsened.  He did 
not know how long he had this problem.  He reported that when 
he had the forklift accident he was on his knees.  He 
reported seeing 2 orthopedic surgeons recently and underwent 
magnetic resonating imaging (MRI) of left knee and was told 
he had no arthritis or ligament damage in either knee.  He 
indicated that no surgery was recommended but that there was 
mild fluid accumulation that required no treatment.  He noted 
that he took Vioxx, glucosamine and chondroitin for his 
knees.  He denied any specific aggravating factors except 
waking up at night with pain.  He indicated that he had pain 
with side movements and also when sleeping on his side with 
his knees touching each other.  He otherwise denied problems 
walking and denied any functional limitations from his knees.  
He denied joint swelling or history of stiffness.  He 
reported recently beginning an exercise regimen 3 days a week 
due to diabetes.  There was no history of instability of the 
knees.  He had more problems with the left knee than right 
knee.   

Physical examination revealed his posture and gait to be 
normal with no use of ambulatory aids.  He slightly favored 
the left knee when observed closely.  His head and face were 
normal with no skin lesions or deformities noted.  His skin 
revealed no disfiguring scars of the head or face and closer 
examination of the nose and sinuses showed no tenderness at 
present over the sinuses.  A small hypopigmented scar was 
noted over the lateral aspect of the left orbit.  
Musculoskeletal examination revealed gait as noted above and 
normal posture.  His left knee showed no swelling, effusion 
or deformity but did show mild tenderness on either side of 
the patella and the medial joint line.  Range of motion of 
the left knee was full 0-140 degrees associated with very 
little pain and mild crepitus.  The right knee was entirely 
normal but associated with mild crepitus.  There was no 
instability of the knee joint.   Neurological examination 
revealed normal cranial nerves, and normal and symmetrical 
upper and lower extremities muscles strength and reflexes 
with no evidence of neurological deficit and no history of 
seizures.  There were no psychiatric disorders noted or 
reported.  Diagnostic tests were normal.  Skull X-ray noted a 
history of fracture in the past and calcification of falx 
cerebri was noted, otherwise it was unremarkable.  The 
impression was no evidence of recent fracture.  X-ray study 
of the knees was normal.  The diagnoses in pertinent part was 
insufficient sleep and headaches secondary to sinus problems.  
Also diagnosed was chondromalacia patella both knees, left 
worse than right, functional loss due to pain of the left 
knee mild, and right knee nil at the present time.  The 
examiner opined that the veteran's headaches were secondary 
to chronic sinus problems and insufficient sleep caused from 
sinus problems.  His knee and leg pains were secondary to 
chondromalacia patella.  

VA prescription records from October 2002 revealed he was 
prescribed levofloxacin, sodium chloride nasal spray, 
guiafenesin, and kertrolac tromethamine.  

The veteran testified at his January 2003 hearing that he has 
some symptoms of itching and tenderness with his scars when 
he wipes his head, but denied any bleeding or rawness.  He 
mainly indicated that it would get irritated if he wiped it.  
Regarding his bilateral knee symptomatology, he indicated 
that it started during his military career following his 
accident, that he had a little pain in his knees.  He 
indicated that his knees were X-rayed by an orthopedic 
specialist but that nothing significant was found.  The rest 
of the testimony related to his sinus symptoms that resulted 
from his injury and he mentioned having headaches in 
connection with a sinus infection, described as soreness in 
the frontal lobes.  He indicated that he has tenderness in 
his head even when he does not have a sinus infection but 
that it is not severe enough to seek treatment.

The report of an April 2003 VA neurological examination 
included claims file review and examination of the veteran.  
He gave a history of chronic headaches and history of skull 
fracture sustained in the 1950's while in the service.  He 
was on a forklift when he fell to the ground and fractured 
his skull and left zygomatic arch, as well as sustained a 
broken nose.  He complained of headaches 2-3 times a month 
with each episode lasting 2 hours.  He could tolerate light 
and noise with some discomfort, and denied nausea and 
vomiting.  He could not function normally as he could not do 
regular activities with his headaches.  The pain started at 
the back of his neck and radiated to the head and face.  He 
took Butyl/APAP/caffeine tablets with no side effects.  
Physical examination revealed a normal gait with no muscle 
weakness or wasting noted.  His sinuses were nontender but 
the zygomatic arch had mild tenderness without swelling 
noted.  There were no neurological findings other than 
headaches.  The X-rays were noted to show chronic 
pansinusitis.  The diagnosis was chronic pansinusitis, 
chronic headaches, status post fracture of the skull and 
status post fracture of the zygomatic bone.  The examiner 
opined that the veteran's headaches were as likely as not 
related to the healed skull fracture.  This opinion was based 
on the impact of the injury of his head leading to skull 
fracture which can cause chronic headaches and it happened 
many years ago.  He also had chronic pansinusitis which also 
can cause headaches.  

The report of an April 2003 VA examination of the knees noted 
the history of the veteran having been injured in the 
forklift accident from which he was pulled out and claimed 
resulted in injury to both knees.  He stated that during his 
stay in the service from 1958 to 1976 he was seen on 2-3 
occasions for his knees but nothing was found and nothing was 
done for him.  He was discharged in 1976 and did not seek or 
require treatment for his knees until 1999 when he was 
treated by his family doctor who prescribed medications after 
X-rays were ordered and reviewed.  He was also seen by an 
orthopedic surgeon in 1999 who could find nothing on 
examination or X-ray.  He was prescribed physical therapy but 
was told by the physical therapist, that it was not needed.  
He received no treatment as a result.  After service he 
worked for 20 years at an auto shop supervisor then as a 
financial officer until 2002.  His major discomfort was upon 
arising but he was able to walk it off.  He had no limitation 
of walking and could exercise including deep knee squats 
without difficulty.  He did not require any assistive 
devices.  He knew of no situation that increased his 
symptoms.  He denied weakness, swelling, heat, redness, 
drainage or instability.  He denied locking or abnormal 
movements.  

Physical examination revealed him to walk without apparent 
pain or limp.  On examination of the joint of both knees, he 
had no complaints of pain during the whole examination.  
There was no joint effusion or tenderness over the medial or 
lateral meniscus bilaterally.  Drawer's signs and torsion 
signs were all negative.  He had no medial or lateral 
instability.  His right quadriceps was 20.5 inches compared 
to 20 inches on the left in circumference.  No atrophy was 
noted.  There were no popliteal masses in either knee.  He 
could squat fully without difficulty or pain.  He stated that 
this was part of his exercise program.  There was no heat or 
redness in either knee.  He could flex to 135 degrees on the 
left and 140 degrees on the right and extended to 0 in both 
knees.  There appeared to be no additional limitation of 
motion due to pain, fatigue, weakness or lack of endurance in 
either knee.  X-rays showed no evidence of any joint 
narrowing or degenerative changes bilaterally.  Bone quality 
was good and joints appeared totally normal.  The diagnosis 
was normal knee bilaterally.  The examiner stated that he 
could find no functional loss of either knee and found 
inadequate documentation to create a nexus between his 
present complaints and his service related accident. 

The veteran clarified in a statement dated in May 2003 that 
that he had headaches that were separate and distinct from 
his sinus headaches.  He indicated that his headaches he felt 
were related to his skull fracture began in the area of the 
fracture and radiated around to the front right side of the 
head.  The sinus headaches were said to be mainly in the 
front of his head behind his eyes and to the left side of his 
head.  

The report of a March 2004 VA scars examination noted the 
history of the facial fracture injury and subsequent medical 
problems.  In pertinent part, he reported having 2 scars 
related to the accident.  He has a scar to the left eyebrow 
and additionally has a scar to the left temporal region.  He 
reported currently to the left eyebrow having some itching 
and intermittent bleeding at times.  He described pain 
related to both incisions/scars as 2 on the pain scale, it 
was intermittent.  He had this pain 2 to 3 times a week and 
also reported some dysethesia in the area.  He had a left 
temporal scar and noted slight tenderness in that area.  He 
dined any other surgeries to that area.  On physical 
examination there was no facial asymmetry or gross distortion 
of the face noted.  His left eyebrow incision was 6.5 
centimeters in length and 0.25 centimeters in width.  It was 
slightly hyperpigmented.  There was hypertrophy noted to the 
mid-incisional area.  There was minimal pain upon palpation 
and no adherence to underlying skin.  The incision was 
irregular.  There was a hypertrophy and elevation noted to 
the mid scar area.  There was no inflammation, edema or 
keloid formation.  He had another incision that was 5 
centimeters in length midline and approximately 0.1 
centimeters in width to the left temporal area.  This scar 
was barely discernable.  He had minimal tenderness to this 
scar.  Both incisions were superficial and stable on 
palpation.  Examination of the head, eyes, ears, nose and 
throat was otherwise unremarkable.  The assessment was left 
eyebrow scar with mild impairment related to pain and left 
temporal scar with mild impairment related to pain.  

A March 2004 VA examination of the veteran's claimed 
headaches revealed the veteran to state that he has had these 
headaches on and off since the 1950's.  He stated that they 
were low grade but had gradually worsened over the past 4-5 
years.  They previously did not interfere with function, but 
now did and that he currently had to stop what he was doing 
during a headache.  He stated they happen about 4-5 times a 
month and only last a couple of hours.  There were no 
precipitating or aggravating factors including noise, light, 
coughing or other bodily functions, time of day or position.  
He said they were not associated with nocturnal awakenings.  
He said they tend to start in the occipital nuchal region as 
an aching pain which radiates around the side of his head to 
the right eye more than left.  He said it was associated with 
watering of the eye.  He denied any effect on head or neck 
movements.  He denied any family history of seizures and no 
recent history of head trauma, stroke or blood pressure 
problems or visual difficulties.  He did give a history of 
sinus problems and sinus headache in the left maxillary 
region associated with eye pain whenever his sinus are 
infection.  He stated this happens with unknown frequency.  
He gave a history of deviated septum surgery repair with no 
effect on his headaches.  He said he was asked to repeat this 
again in January 2003 but decided not to.  He was now 
referred for neurological evaluation for his headaches.  His 
current medication included Esgic which he said gave him 
relief for about 30 minutes.  Review of symptoms were 
remarkable for the inservice accident with the forklift in 
the 1950's wherein he sustained a broken maxilla and broken 
nose.  He thinks he may have lost consciousness since he woke 
up in the hospital.  He said that the problem with the facial 
fractures were stabilized and he was doing well until one 
morning when he noticed the sudden onset of weakness from the 
waist downward and at that time it was discovered he had a 
skull fracture and was treated conservatively.  

Physical examination revealed unremarkable cardiovascular 
findings with the exception of a decrease in the right 
carotid upstroke.  There was no evidence of bruits.  
Neurological examination revealed his mental status to be 
alert and oriented times 3 with intact cognitive parameters.  
His cranial nerves II -XII were intact except for an apparent 
slight decrease in the left nasolabial fold with slight 
increase in the left palpebral fissure.  The remainder of 
cranial nerves were intact.  Head, ear, nose and throat 
examination revealed findings of mild tenderness of the left 
maxillary and frontal sinuses and mild nasal congestion.  
Motor examination was 5/5 and symmetrical with no signs of 
pronator drift.  His deep tendon reflexes were 2+ and 
symmetrical including ankle jerks.  The right toe was 
questionably upgoing while the left was upgoing.  Gait 
examination revealed slight kyphoscoliosis and he had 
difficulty initiating his gait although once walking he had 
intact heel-toe walk.  Cerebellar examination was intact.  
Sensory examination revealed a mild diminished vibratory 
sense in his toes bilaterally, this was associated with 
distal hyperesthesia to pinprick along with intact position 
sense.  Two point discrimination was symmetrical.  

Review of the medical records included the service medical 
records as well as records through 2003.  The history of his 
hospitalization in 1958 following a forklift injury where he 
drove his face into concrete with the forklift said to have 
struck the right occipital region.  He subsequently had a 
left malar as well as a zygomatic depressed fracture.  He was 
also found to have a fracture of the right occipital bone and 
left basilar portion of the skull.  He was noted to have bled 
in the cerebrospinal fluid which subsequently cleared.  He 
was treated conservatively.  He did have headaches during the 
time of acute hospitalization and acute follow up.  However 
it was noted that several other records including his 
reenlistment physical of February 1959 revealed him to 
specifically deny headaches.  A second reenlistment physical 
from January 1995 also revealed a denial of headaches.  It 
was noted that he was treated for headaches during this 
period of time as well.  A third physical for reenlistment on 
July 1970 stated he had no sequelae of his skull injury.  
Indeed he specifically wrote that he was in good health and 
denied headaches.  It was also noted that he had a Bells 
Palsy in December 1962 for which he was evaluated and was not 
said to have any residual of this problem.  An ENT consult 
noted the veteran to have a deviated septum for which he 
underwent surgery and he also was noted to have thickening of 
the mucus membranes of his maxillary sinuses in a September 
1976 record.  A physician's statement from April 2002 was 
noted to describe the veteran having headaches for about one 
year.  At that time, they were mild and treated with aspirin, 
Advil or Esgic along with rest.  At that time the headaches 
lasted 2-3 hours to half a day and did not interfere with 
activities.  A subsequent C & P examination of April 2003 was 
noted to have an opinion that the veteran had chronic 
parasinusitis and that the headaches were likely as not 
related to his healed skull fracture.  X-rays of the skull 
from April 2002 were noted to be normal.  The impression in 
pertinent part included headaches.  He was also diagnosed 
with sinusitis, decrease in right carotid upstroke, upgoing 
toes, probable peripheral neuropathy and questionable 
osteoarthritis.  Regarding the arthritis it was noted that 
this was mentioned several times in the record but the 
examiner was unable to discern any objective evidence of this 
problem in his X-rays.  

The examiner discussed that it was felt that the veteran's 
headaches were most likely not related to his healed skull 
fracture.  He appears to have gone for greater than 40 years 
without any recurrence of his headaches until more recently 
in the past 4-5 years.  It would be far fetched to consider 
that his headaches would be secondary to his previous skull 
injury.  Indeed it was noted that the veteran had evidence of 
focal neurologic findings in association with his headaches.  
Hence the question of whether or not his headaches were due 
to any unrelated underlying central nervous system pathology 
to be ruled out.  The focal findings include not only the 
fact that the veteran has a decreased right carotid upstroke 
but also that he has evidence of upgoing toes as well.  Again 
it was felt that underlying structural pathology should be 
excluded.  It was recommended that he follow up with his 
primary care physician for ongoing evaluation of his central 
nervous system pathology and probable peripheral neuropathy.

The report of an October 2006 VA examination of facial and 
bone fractures noted the history of forklift injury in 
service resulting in fractured left maxilla, zygoma and nose.  
He had subsequent surgery for these injuries and stated he 
could not breathe well through his nose since the injury 
which worsened over time and had to breathe through his mouth 
and having to rise several times to clear thickly crusted 
nasal passages at night.  The examiner also addressed 
sinusitis problems which are not currently before the Board.  
He also complained of an intermittent headache beginning at 
the right posterior skull where he was initially struck, that 
radiated into the area behind his right eye requiring 
narcotic medications to relieve.  He had these headaches 2-3 
times a month sometimes so severe that he has to stop his 
activity and rest and take narcotics to control.  His course 
since onset was progressively worse.  He also gave a history 
of deviated septum repair in the 1960's that did not help.  

Examination of the scar above the left orbit as a result of 
the skull injury was noted by the veteran to have some 
burning and itching at the scar site and this area bleeds 
easily when traumatized.  The scar symptoms were unchanged in 
over 40 years.  

Physical examination revealed the neurological examination 
including muscle strength, bulk and tone, all sensory 
testing, mental status, cranial nerve, cerebellar 
examination, reflexes to all be normal.  There was not 
evidence of chorea or carotid bruit.  The skull X-ray showed 
no abnormality.  The summary of all defects and diagnoses was 
facial bone fractures, with no significant effects.  His main 
problems associated with this injury were related mainly to 
the residuals from the fractures, especially his nasal 
disorders as indicated.  Headaches were diagnosed with a 
significant effect on his occupational activities, where 
during severe headaches, he must discontinue his work and 
take medications.  The effects on his activities of daily 
living were severe when headaches were present.  

Regarding his scar above orbit caused by the trauma reported 
in his history, there was no significant effects on his usual 
occupation or activities of daily living.  The scar was 
located on the left eyebrow and was linear lying above the 
left eyebrow.  The maximum width was 2 millimeters and 
maximum length was 5 centimeters.  There was no tenderness on 
palpation, no adherence to underlying tissue or underlying 
soft tissue damage, ulceration or breakdown or underlying 
tissue loss.  There was no limitation of motion or loss in 
function.  There was no elevation or depression of the scar 
or disfigurement of the head, face or neck.  The scar was the 
same color as the normal skin and texture was normal.  There 
was no induration or inflexibility.  

X-ray of the skull taken in October 2006 revealed no 
abnormalities.  

The report of an October 2006 VA knees examination noted the 
history given by the veteran having been injured in 1958 in 
service in a forklift accident that resulted in a skull 
fracture and his knees being driven into the pavement.  He 
did not recall treatment for his knees as most of the 
treatment was for the skull and facial fractures at that 
time.  He thought he was seen a few times for his knees in 
the service up to 1976 but did not recall anything being 
done.  He was currently being treated by a Dr. Wetumpka whose 
only treatment was glucosamine and chondroitin.  He took 
Naprosyn or Darvocet during flareups which lasted about 1 to 
3 days and caused 50 percent further impairment in function.  
He described some minor limitations of sometimes having to 
stop due to knee pain while walking treadmill, but estimated 
he could walk a mile.  He also indicated his knees bothered 
him at work while sitting and putting his socks and shoes on.  
Otherwise his knees did not affect him occupationally or 
doing activities of daily living.  He did say he had physical 
therapy once within the past 10 years which he said did not 
help.  He described his left knee being worse than his right 
and had feelings of giveaway on his right knee and some 
feeling in both knees that sounded like instability in medial 
and lateral motion.  

Physical examination revealed he could actively extend both 
knees to neutral and right knee flexion was from 0 to 120 
degrees and left knee flexion was 0 to 130 degrees with pain 
at the extremes of flexion bilaterally.  He had no further 
loss of motion following repetitive use.  There was bilateral 
crepitus more so on the right and bilateral knee swelling.  
His joints were not warm and he had no ligamentous 
instability detectable on palpation.  He had some medial 
joint line pain.  He was able to squat twice, with pain in 
the knees the second time.  He walked with a normal gait but 
with some mild out toeing on the right foot.  X-rays of the 
knees showed minimal degenerative changes bilaterally.  The 
impression was bilateral degenerative joint disease (DJD) of 
the knees.  Regarding the specific questions from the Board's 
remand, the veteran was confirmed to have bilateral DJD of 
his knees.  Regarding whether this disorder at least as 
likely began, during or was aggravated by some incident of 
active service to include a forklift accident of 1958 the 
examiner at this time did not find any direct connection 
between his knee pain and the forklift accident of 1958.  
However the examiner did not have records of that 1958 injury 
and thus could not resolve this issue without resorting to 
speculation.  

A March 2007 addendum to the October 2006 VA examination 
noted that the examiner reviewed the claims file and that the 
diagnoses from the October 2006 VA examination remained 
unchanged.  The examiner who wrote this addendum was the same 
examiner who conducted the October 2006 VA knees examination 
and who co-signed the October 2006 VA skull and scars 
examinations.

III.  Service Connection-Legal Criteria and Analysis

The veteran contends, in effect, that as a result of the 
injury that took place in 1958 detailed above, he has a 
current headache disorder that is separate and distinct from 
the sinus headaches associated with sinusitis and that he 
also has a bilateral osteoarthritis of the knees.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

A.  Headaches

Based on a review of the evidence and application of 
reasonable doubt, the Board finds that service connection is 
warranted for headaches as a residual of the veteran's head 
injury and separate and distinct from his sinusitis.  There 
is an approximate balance of positive and negative evidence 
in this regard, with the opinion from the examiner from the 
April 2003 VA neurological examination indicating that the 
veteran's headache disorder was as likely as not related to 
his skull fracture in service and a different examiner from 
the March 2004 VA examination for headaches saying it was 
less likely related to his skull fracture in service and 
found it far fetched that he had headaches start up again 
many year after his injury.  Among the evidence that is 
supportive of a grant for service connection for the 
headaches is evidence that these headaches begin in the area 
where he was struck and affect a distinctively different area 
of the head than the sinus headache symptoms for which he is 
already receiving compensation.  This is shown in the 
veteran's own contentions where he indicated that his 
headaches he felt were related to his skull fracture began in 
the area of the fracture and radiated around to the front 
right side of the head.  The service medical records confirm 
the presence of a right occipital bone fracture according to 
X-rays from March 1958.  The sinus headaches were said to be 
mainly in the front of his head behind his eyes and to the 
left side of his head.  This headache pattern of beginning on 
the right side of his head in the area of the skull fracture 
is noted in the repeated VA examinations, including the most 
recent VA examination of October 2006 although this report 
did not express a clear opinion as to the etiology of the 
headaches.  

Thus as there is an approximate balance of positive and 
negative evidence to support his claim for service connection 
for headaches as a result of the head injury, service 
connection is granted.  

B.  Knee Disorder

Based on review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a bilateral knee disorder.  There was no 
mention of knee problems whatsoever in the service medical 
records including the reenlistment and separation 
examinations and reports of medical history.  Nor was 
arthritis shown to have been manifested within a year of 
discharge from service.  Although he does now carry a 
diagnosis of DJD of the knees, he has not presented competent 
evidence of a medical nexus linking this arthritis condition 
to service.  Thus there is no basis upon which to grant 
service connection for a bilateral knee disorder.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

IV.  Increased Ratings-Legal Criteria and Analysis

Service connection was granted for residuals of a back injury 
and for fracture of the left arm and thigh by the RO in a 
January 1969 rating decision which assigned an initial 10 
percent rating for the femur disorder and noncompenable 
ratings for the back and left arm.  Subsequent ratings 
increased these ratings.  Service connection for the donor 
site of the right iliac crest and for a scalp laceration was 
granted by the RO in an October 1974 rating decision which 
granted a 10 percent rating for the iliac crest scar and a 
noncompensable rating for the scalp laceration from initial 
entitlement.  The veteran filed his claim for increased 
ratings in September 2003.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the appellant's claim is to be 
considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2007).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2007).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert supra.  

Service connection was granted for residuals of a skull 
fracture to include the scar and the healed fracture in a 
June 1976 decision which assigned noncompensable ratings for 
each disorder.  The veteran filed his claim for increased 
ratings on December 6, 2001.  The pertinent evidence is as 
set forth above.  

A.  Scar

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders. The revised 
regulations became effective on August 30, 2002.  See 67 Fed. 
Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous changes 
made to 38 C.F.R. § 4.118 under the rating criteria effective 
on August 30, 2002 were diagnostic codes specific to acne 
(Diagnostic Code 7828), disfigurement of the head, face or 
neck (Diagnostic Code 7800), disfigurement of areas other 
than the head, face, or neck (Diagnostic Codes 7801 and 
7802), and scars that are unstable or painful, or otherwise 
limit motion (Diagnostic Codes 7803, 7804, and 7805).  These 
revised rating criteria are codified in 38 C.F.R. § 4.118 
(2007).

Under the criteria in effect prior to August 30, 2002, 
Diagnostic Code 7800 provides the criteria for evaluating 
scars of the head, face, or neck.  A 10 percent disability 
rating is warranted for a moderately disfiguring scar or 
scars.  A 30 percent evaluation requires severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
disability rating is warranted for a complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  When, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast or the like, a 10 percent 
disability rating may be increased to a 30 percent disability 
rating, a 30 percent disability rating may be increased to a 
50 percent disability rating, and a 50 percent disability 
rating may be increased to an 80 percent disability rating. 
38 C.F.R. § 4.118.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration under Diagnostic 
Code 7803 August 30, 2002. 38 C.F.R. § 4.118. 

Under Diagnostic Code 7804 in effect prior to August 30, 
2002, superficial scars which are tender and painful on 
objective demonstration warrant a 10 percent evaluation. 38 
C.F.R. § 4.118.

The revised criteria for scars in effect as of August 30, 
2002 is as follows:  Scars of the head, face, or neck, are 
rated as follows under Diagnostic Code 7800, which provides 
eight characteristics of disfigurement: scar 5 or more inches 
in length; scar at least one-quarter inch wide at widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper- pigmented in an area exceeding six square inches; skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; and skin 
indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted if there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation. (See 
38 C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2007).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).
 
Regarding the scar above the left orbit, this is shown by the 
evidence including the VA scars examination of October 2006 
detailed above to warrant a 10 percent rating based on 
disfigurement, as the scar is located above the left eyebrow 
and does meet one characteristic of disfigurement, as 
described by the examiner in this examination.  The scar is 
shown to be simple and with some symptoms of tenderness and 
pain when touched, as well as itching and intermittent 
bleeding particularly if irritated, according to the records 
and examination reports.  Although a March 2004 VA 
examination made reference to a second scar to the left 
temporal region, this was barely discernable at that time and 
was not mentioned in the October 2006 examination.  Thus, 
while a compensable rating is not warranted based on 
disfigurement, a 10 percent rating is warranted for the scar 
based on it being a superficial scar that is tender and 
painful on examination, under Diagnostic Code 7804, in effect 
prior to and as of August 30, 2002.  No more than a 10 
percent rating for this scar is warranted for the reasons set 
forth above.  

B.  Skull Fracture

The veteran's service-connected fracture of the left zygoma 
is currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § Diagnostic Codes 5099-5296. See 38 
C.F.R. §§ 4.27, 4.31 (2007).  Under the criteria set forth in 
Diagnostic Code 5296, loss of part of the skull, both inner 
and outer tables, without brain hernia, warrants a 10 percent 
evaluation for an area smaller than the size of a 25 cent 
piece or 0.716 in² (4.619 cm²).  A 30 percent rating would be 
warranted for a loss of an intermediate area, and a 50 
percent rating would be warranted for an area larger than the 
size of a 50 cent piece or 1.140 in² (7.355 cm²), without 
brain hernia.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of a skull fracture.  The X-ray evidence dating 
back to the 1958 service medical records reflected that the 
fracture was a simple fracture with no evidence of bone loss 
shown.  More recently, the X-rays from October 2006 revealed 
no abnormalities of the skull.  Thus there is no evidence of 
even a partial loss of the skull shown and a compensable 
rating is not warranted.  

C  Extraschedular

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the evidence fails to 
show the veteran has had frequent hospitalizations or has 
been rendered unemployable due to these service connected 
disorders.  

ORDER

Service connection is granted for a headache disorder as a 
result of skull fracture.  

Service connection for a bilateral knee disorder is denied.  

A 10 percent rating for a scar in the supra orbital section 
region on the left side is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A compensable rating for residuals of healed fractures to the 
skull and zygomatic bones is denied.  


REMAND

In its December 2006 decision that reversed and remanded the 
Board's February 2004 determination that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for a deviated nasal 
septum, the Court pointed out that a June 1976 denial of this 
issue was in fact nonfinal.  The Court noted that in July 
1976, the veteran had filed a notice of disagreement with a 
June 1976 decision that initially denied service connection 
for a deviated septum.  Thus there was no prior final 
decision as the claim had been pending since that time, but 
no statement of the case had been issued until March 2003 
when the case was being adjudicated on a new and material 
basis.  The Court reversed the Board's determination that the 
June 1976 decision became final and ordered development and 
adjudication of this matter on the merits.  

Based on review of the evidence the Board finds that it is 
necessary to remand this matter for a VA examination to 
determine whether the veteran has any current disorder of the 
deviated septum that was incurred or aggravated by service.  
As discussed above, this appeal stems from a June 1976 rating 
that denied service connection for a deviated septum on the 
basis that it was a congenital or developmental deformity.  A 
review of the service medical records reflect that the 
veteran was injured in a March 1958 accident when he was 
struck by a forklift that fell on him, and resulted in 
fractures to the left malar-zygomatic bone with division of 
left infra-orbital nerve as well as fractures to the right 
occipital bone and left basilar portion of the skull.  
Although the records of treatment following this accident did 
not mention a deviated septum, there were records of 
treatment beginning in January 1969 with an ear, nose, throat 
(ENT) consult for complaints of  recent problems with 
nosebleed, with a diagnosis of high left septal deviation and 
a history of the earlier facial fracture.  He later underwent 
a septoplasty for his deviated septum in June 1975.  None of 
the service medical records addressing his deviated septum 
gave any indication that this was a congenital condition.  

Post service records and examination reports make reference 
to the history of a deviated septum in service, but failed to 
include any opinion as to the presence of any current 
deviated septum residuals or any opinion as to the etiology 
of such.  In order to properly adjudicate this claim the 
Board finds that a VA examination is necessary to properly 
determine the etiology of this condition.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
advised of the evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disability on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The AOJ must review the entire file 
and ensure for the issue appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007) is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet App. 
473, and (2) requests or tells the veteran 
to provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  After completing the above, the AOJ 
should schedule the veteran for an ENT 
examination by an appropriate VA 
specialist to ascertain the nature, 
extent, and etiology of any deviated 
septum, including any congenital 
conditions.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the veteran about the history 
of his claimed disorder and reviewing the 
claims file, the examiner should offer an 
opinion as to whether there is any current 
disorder from his deviated septum and if 
so, whether any disorders found is at 
least as likely as not (50 percent or more 
probability) (1) pre-existed active 
service, (2) began during, or was 
aggravated, or (3) was subject to a 
superimposed injury, as the result of 
active service, to include the forklift 
accident in 1958.  If the deviated septum 
was a congenital disorder pre-existing 
service and not aggravated or subject to a 
superimposed injury, as the result of 
active service, to include the forklift 
accident in 1958, was the corrective 
surgery done in service in 1975 
ameliorative or was it made permanently 
worse by an injury, disease, or event of 
service origin, that is, a worsening of 
the underlying condition as contrasted to 
a worsening of symptoms?  If the etiology 
of the diagnosed disorder(s) is attributed 
to multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
including the reserve medical records.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


